IN THE SUPREME COURT OF TEXAS

                                 No. 05-0585

  IN RE  BLUE CROSS BLUE SHIELD OF TEXAS, A DIVISION OF HEALTH CARE SERVICE
               CORPORATION, AND JANAHN RODRIGUEZ, INDIVIDUALLY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed July 28,  2005,  is
granted.   The order dated July 7, 2005, in Cause No. 2003-CI-13720,  styled
Kyle Brown and Tara Brown vs. Blue Cross Blue Shield of  Texas,  a  Division
of Health Care Service Corporation and Janahn  Rodriguez,  individually,  in
the 57th Judicial District Court of Bexar County, Texas, is  stayed  pending
further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus and motion for temporary relief,  on
or before 3:00 p.m., August 8, 2005.

            Done at the City of Austin, this July 29, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk